 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    AMAZON.COM, INC.,                                CASE NO. C19-1176RSM

 9                   Plaintiff,                        MINUTE ORDER

10           v.

11    PHILIP MOYER,

12                   Defendant.

13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16          On November 13, 2019, Defendant filed a letter seeking “clarification regarding the

17   Court’s October 24, 2019 Order Granting In Part Amazon’s Motion for Preliminary Injunction.”

18   Dkt. #73.    Therein, Defendant specifies the difficulty faced in implementing the Court’s

19   requirement that Defendant not contact “any existing AWS customers.” As explained by

20   Defendant, there is no definitive list of “AWS customers” available to Defendant and the term

21   may be broader than understood by the Court. Plaintiff responded with its own letter taking the

22   position that Defendant’s request is improper and should be stricken as an untimely motion for

23   reconsideration or should reworked and noted as a motion to provide Plaintiff with a full

24   opportunity to respond. Dkt. #74.

     ORDER – 1
 1          To aid the parties, the Court finds it appropriate that this matter be set for a telephone

 2   conference with the Court. In advance of the telephone conference, the parties are directed to

 3   meet and confer in good faith to discuss reasonable and workable proposals addressing the issue.

 4   Any resulting proposals (whether joint or disputed) should be submitted to the Court one day in

 5   advance of the scheduled telephone conference.

 6          To schedule the telephone conference, counsel for the parties are directed to confer on

 7   available dates and times and then coordinate with the Court’s Deputy Clerk, Lowell Williams

 8   and Laurie Cuaresma, by telephone at (206) 370-8521.

 9          DATED this 18 day of November 2019.

10

11                                                       WILLIAM McCOOL, Clerk

12                                                       By: /s/ Paula McNabb
                                                             Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
